DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, US Pub. No. 2019/0066608, in view of Zehner et al. (hereinafter “Zehner”), US Pub. No. 2003/0137521.
Regarding claim 1, Watanabe teaches an apparatus comprising: a display panel with a plurality of temperature sensors embedded throughout the display panel (fig. 3, fig. 9, temperature sensor 146), the display panel configured to generate a two-dimensional temperature map of the display panel ([0077]); a pixel drive compensator configured to receive 
Watanabe fails to explicitly teach a plurality of temperature sensors.
However, in the same field of endeavor, Zehner teaches a temperature-compensated display that includes a plurality of temperature sensors (see [0077]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention to modify Watanabe to include the feature of Zehner. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 2, Watanabe teaches wherein the temperature compensated look up table is a two-dimensional matrix with a first dimension being a starting grey-level and a second dimension being an ending grey-level (fig. 10).

Regarding claim 4, Zehner teaches wherein the temperature compensated look up table compensates over a 0-60 degree Celsius temperature range ([0074]).
Regarding claim 5, Zehner teaches wherein the temperature compensated look up table compensates over a 10-50 degree Celsius temperature range ([0074]).
Regarding claim 6, Watanabe teaches wherein the display panel is a liquid crystal display panel ([0021]).
Regarding claim 7, Watanabe teaches wherein the apparatus is an augmented reality display ([0053]).
Regarding claim 8, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claims 9-13, they have similar limitations to those of claims 2-6 and are rejected on the same grounds presented above.
Regarding claim 14, it is a non-transitory computer-readable storage medium of claim 1 and is rejected on the same grounds presented above.
Regarding claims 15-20, they have similar limitations to those of claims 2-7 and are rejected on the same grounds presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622